Appeal from an amended judgment (denominated amended order) of the Supreme Court, Oneida County (Robert F. Julian, J.), entered April 13, 2005 in a proceeding pursuant to CPLR article 70. The amended judgment dismissed the petition for a writ of habeas corpus.
It is hereby ordered that the amended judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus on the ground that the Department of Correctional Services (DOCS) improperly calculated his sentence and, as a result, he is being illegally confined beyond the aggregate maximum term of his sentence. Supreme Court properly concluded that DOCS properly calculated petitioner’s sentence and dismissed the petition. Contrary to the contention of petitioner, his 1993 sentence, imposed pursuant to Penal Law § 70.06, must run consecutively to the undischarged 1979 sentence (see § 70.25 [2-a]; Matter of Williams v Goord, 25 AD3d 838 [2006]; Matter of Soriano v New York State Dept. of Correctional Servs., 21 AD3d 1233, 1234 [2005]). Contrary to the further contention of petitioner, the decision to withhold his good time allowances based upon his failure to complete recommended programs was “made in accordance with the law [and thus] is not subject to judicial review” (Matter of Burke v Goord, 273 AD2d 575, 575 [2000], appeal dismissed and lv denied 95 NY2d 898 [2000]; see Correction Law § 803 [4]). We reject the contention of petitioner that the proceeding should be remitted for a hearing to determine whether he completed the recommended programs following the dismissal of the instant petition. Petitioner’s alleged actions subsequent to the entry of the amended judgment are “beyond the purview of this appeal” (Apicella v Valley Forge Military Academy & Jr. Coll., 97 AD2d 392, 392 [1983]). Present—Hurlbutt, J.P., Kehoe, Gorski, Green and Pine, JJ.